United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-384
Issued: October 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2009 appellant filed a timely appeal from the June 9, 2009 merit
decision of the Office of Workers’ Compensation Programs regarding the termination of her
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
October 16, 2007 on the grounds that she had no residuals of her June 26, 2003 work injury.
FACTUAL HISTORY
The Office accepted that on June 26, 2003 appellant, then a 47-year-old flat sorter
operator, sustained thoracic, rhomboid and left shoulder strains and aggravation of cervical and
thoracic arthritis due to lifting mail tubs and placing mail on a machine ledge. She stopped work
on June 27, 2003 and returned to work on June 28, 2003 in a light-duty position. Appellant

stopped work for intermittent periods and recieved wage-loss compensation for disability and
medical benefits.
A magnetic resonance imaging (MRI) scan of appellant’s thoracic spine in August 2003
and her cervical spine in February 2004 showed mild to moderate degenerative disc changes. On
January 4, 2004 appellant underwent left shoulder surgery, including articular debridement
chondroplasty, acromioplasty and distal clavicle excision.1
On August 19, 2005 Dr. Jeffrey Pirofsky, an attending osteopath Board-certified in
physical medical and rehabilitation, stated that on examination appellant had no palpable
tenderness over the cervical spine, bilateral trapezius area or thoracic spine. Appellant had
normal muscle tone with no muscle spasm and no spinal deformities were appreciated. Cervical
and thoracic spine range of motion was diminished in all planes of movement by approximately
15 percent. Dr. Pirofsky diagnosed cervical and thoracic pain with spondylosis. In a
November 4, 2005 report, he advised that he was not sure how appellant’s prior evaluations
related to her June 26, 2003 injury.
In a January 23, 2006 report, Dr. Glenton W. Davis, an attending Board-certified family
practitioner, diagnosed chronic bursitis, hypertension and osteoarthritis and determined that
appellant was unable to work.
The Office referred appellant to Dr. Howard L. Fowler, a Board-certified orthopedic
surgeon, to determine whether she continued to have residuals of her June 26, 2003 work injury.
On November 7, 2006 Dr. Fowler noted that appellant had cervical spondylosis, thoracic
spondylosis, degenerative arthritis of the left shoulder acromioclavicular joint and cervical
radiculopathy. On physical examination, there were diffuse complaints of pain with palpation
involving the cervical and thoracic region. No direct bony tenderness could be elicited and there
was no evidence of any paraspinal muscle spasm. Range of motion of appellant’s cervical,
thoracic and lumbar spine was within normal limits and rhomboid and seratus functions were
intact. Dr. Fowler stated that evaluation of appellant’s left shoulder showed full passive range of
motion, but she did have some slight limitations of active range of motion particularly upon
abduction and external rotation. There was diffuse tenderness to palpation involving the
posterior aspect of her shoulder but negative apprehension. Labral stress testing was negative
and rotator cuff strength was intact. Appellant was neurologically intact in both upper and lower
extremities. Dr. Fowler stated that he found no medical connection between the diagnoses he
provided and appellant’s June 26, 2003 work injury. The diagnosed conditions were not
medically connected to the accepted work injury by direct cause, aggravation, precipitation or
acceleration and no physical limitations existed due to the work-related injury.2 Dr. Fowler
found that appellant had no disabling residuals of the June 26, 2003 work injury and that all
conditions appeared to be preexisting problems.

1

It does not appear from the record that the surgery was authorized by the Office.

2

Dr. Fowler indicated that appellant was restricted from lifting more than 25 pounds but he did not indicate that
this restriction was necessitated by a work-related condition.

2

The Office found that a conflict in the medical opinion arose between Dr. Davis and
Dr. Fowler regarding whether appellant had residuals of her June 26, 2003 work injury. It
referred appellant to Dr. Keith W. Weaver, a Board-certified orthopedic surgeon, for an impartial
medical examination and evaluation regarding the existence of residuals of the June 26, 2003
work injury. Dr. Weaver was asked to determine whether appellant continued to have work
restrictions due to her June 26, 2003 work injury.
On February 6, 2007 Dr. Weaver opined that appellant no longer had a medical condition
or disability as a result of the June 26, 2003 work injury. He provided a detailed description of
her factual and medical history and performed a review of the relevant medical evidence. On
examination, appellant had essentially full range of motion of her neck without radicular
complaints, although she had a touch of decreased rotation to the left versus right. She had full
range of motion of her shoulders with no impingement and she was nontender to light touch of
her neck or back. Dr. Weaver indicated that appellant had no complaints, except minimal
discomfort in her low back with pelvic and axial rotation. He diagnosed arthritis of the left
shoulder that appeared to be preexisting from what was noted at the time of surgery and
significant arthritic changes to the thoracic spine as seen on MRI scan and x-ray testing.
Dr. Weaver noted that the current conditions of arthritis of the left shoulder and thoracic spine
appeared to be preexisting and stated:
“I agree that the claimant’s current conditions are preexisting and unrelated to her
June 26, 2003 injury claim…. [T]he arthritis would not have occurred in such a
short span of time for her shoulder nor the thoracic spine. In regards to the
accepted conditions, the aggravation has resolved, though she has residual chronic
arthritis that is not related to her work injury claim. The arthritis noted for her
shoulder and cervical and thoracic spine is preexisting and will likely follow a
slow and normal progression not related to any work injury.”
In a July 9, 2007 letter, the Office advised appellant that it proposed to terminate her
compensation for wage-loss and medical benefits as she no longer had residuals of her June 26,
2003 work injury. It noted that the weight of medical opinion was represented by the wellrationalized report of Dr. Weaver. The Office provided appellant 30 days from the date of the
letter to submit evidence challenging the proposed termination.3
In an October 18, 2007 decision, the Office terminated appellant’s compensation
effective October 16, 2007 on the grounds that she no longer had residuals of her June 26, 2003
injury.
Appellant requested a telephone hearing with an Office hearing representative. At the
February 11, 2008 hearing, she asserted that she continued to have residuals of her June 26, 2003
injury. On March 12, 2008 the Office received progress reports dated November 2 to
February 28, 2008 as well as psychiatry outpatient notes dated October 24, 2006, April 24 and
August 27, 2007. The reports discussed appellant’s upper back, neck and arm conditions but
they did not address whether these conditions were related to the June 26, 2003 injury.
3

Appellant did not submit any evidence within the allotted time.

3

In a June 6, 2008 decision, the Office hearing representative affirmed the October 18,
2007 decision.
On August 29, 2008 appellant requested reconsideration. Her attorney argued that
Alabama workers’ compensation law dictated that her compensation should not have been
terminated. Appellant submitted a September 17, 2008 report detailing diagnostic test results for
her back.
In a June 9, 2009 decision, the Office denied modification of its decisions terminating
appellant’s compensation effective October 16, 2007.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 It may not terminate compensation without establishing
that the disability ceased or that it was no longer related to the employment.5 After termination
or modification of compensation benefits, clearly warranted on the basis of the evidence, the
burden for reinstating compensation benefits shifts to the claimant. In order to prevail, the
claimant must establish by the weight of the reliable, probative and substantial evidence that she
had an employment-related disability which continued after termination of compensation
benefits.6
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
“If there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination.”7 When there are opposing reports of virtually equal weight and rationale, the
case must be referred to an impartial medical specialist, pursuant to section 8123(a) of the Act, to
resolve the conflict in the medical evidence.8
ANALYSIS
The Office accepted that on June 26, 2003 appellant sustained thoracic, rhomboid and left
shoulder strains and aggravation of cervical and thoracic arthritis due to lifting mail tubs and
placing mail on a machine ledge. It determined that a conflict in medical opinion arose between
Dr. Davis, an attending Board-certified family practitioner, and Dr. Fowler, a Board-certified
orthopedic surgeon acting as an Office referral physician, regarding whether appellant continued
to have residuals of her June 23, 2006 work injury. The Office referred appellant to Dr. Weaver,
a Board-certified orthopedic surgeon for an impartial medical examination and an opinion on the
4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

Id.

6

Wentworth M. Murray, 7 ECAB 570, 572 (1955).

7

5 U.S.C. § 8123(a).

8

William C. Bush, 40 ECAB 1064, 1975 (1989).

4

matter. It terminated her compensation effective October 16, 2007 based on the opinion of
Dr. Weaver.
The Board finds that the weight of the medical evidence regarding the relevant issue of
this case is represented by the thorough, well-rationalized opinions of Dr. Weaver, the impartial
specialist. The report of Dr. Weaver establishes that appellant had no residuals of her June 26,
2003 work injury after October 16, 2007.
In a February 6, 2007 report, Dr. Weaver found that appellant no longer had a medical
condition or disability as a result of the June 26, 2003 work injury. He noted on examination that
appellant had essentially full range of motion of her neck without radicular complaints, although
she had a touch of decreased rotation to the left versus right. Appellant had full range of motion
of her shoulders with no impingement and she was nontender to light touch of her neck or back.
Dr. Weaver advised that appellant had no complaints, except minimal discomfort in her low back
with pelvic and axial rotation. He diagnosed arthritis of the left shoulder that was a preexisting
condition and chronic from what was noted at the time of surgery. Appellant’s significant
arthritic changes to the shoulder and spine as seen on MRI scan and x-ray testing was
temporarily aggravated by the accepted injury but had resolved. Dr. Weaver noted that
appellant’s arthritis would progress without any relation to her accepted injury.
The Board has carefully reviewed the opinion of Dr. Weaver and notes that it has
reliability, probative value and convincing quality with respect to his conclusions. Dr. Weaver’s
opinion was based on a proper factual and medical history and accurately summarized the
relevant medical evidence.9 He provided medical rationale for his opinion by explaining that the
current conditions of arthritis of the left shoulder and thoracic spine were preexisting and
unrelated to appellant’s June 26, 2003 work injury. The June 26, 2003 injury did not cause the
arthritis and the aggravation related to the June 26, 2003 injury had resolved leaving the
underlying condition as the sole cause of appellant’s need for work restrictions.
After the Office’s October 18, 2007 decision terminating appellant’s compensation
effective October 16, 2007, appellant submitted additional medical evidence which she felt
showed that she was entitled to compensation after October 16, 2007 due to residuals of her
June 26, 2003 work injury. As noted, the Board finds that the opinion of Dr. Weaver supports
the termination of appellant’s compensation effective October 16, 2007, the burden shifts to her
to establish that she is entitled to compensation after that date.
The Board has reviewed the additional evidence submitted by appellant and notes that it
is not of sufficient probative value to establish that she had residuals of her June 26, 2003 work
injury after October 16, 2007. Appellant submitted progress and test result reports dated
November 2, December 10, 27, 2007, February 28 and September 17, 2008.10 The reports
discussed her upper back, neck and arm conditions, but they did not provide any indication that
these problems were related to her June 26, 2003 work injury. Appellant’s attorney argued that
9

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

10

Appellant submitted psychiatry outpatient notes dated October 24, 2006, April 24 and August 27, 2007, but
these reports would have no relevance to the June 23, 2006 work injury which was physical in nature.

5

Alabama workers’ compensation law dictated that her compensation should not have been
terminated; but the Board has held that entitlement to benefits under statutes administered by other
federal agencies or state authorities does not establish entitlement to benefits under the Act.11
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective October 16, 2007 on the grounds that she had no residuals of her June 23,
2006 work injury after that date.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 9, 2009 is affirmed.
Issued: October 15, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Donald Johnson, 44 ECAB 540, 551 (1993).

6

